DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed 1/22/21 in which claims 1-20 are pending.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. publication No. 2018/0287891 to Shaw et al.

a. 	As per claim 1, Shaw et al teaches a resource management method implemented by a network management device,  comprises: wherein the resource management method comprises: obtaining  a first service experience data set of a service executed by a plurality of first users (See paragraph [0043], determines the QoS level(s) based on user experience and/or expectation), wherein the first service experience data set comprises or more first pieces of first service experience data (See paragraph [0036 and 0043]),  wherein each of the first piece indicates a service quality of at least a portion of the first users in a network, and wherein the service is configured to run the network (See paragraph [0043]); obtaining first information about a first service quality requirement of the service (See paragraph [0030]); determining a second network data set of the network based on the first service experience data set, a first network data set of the network and the first information (See paragraph [0030], an analysis of information stored within data store 304 and/or accessed from a network data store (not shown) can be utilized to determine QoS levels that are to be assigned to different parts/segments of a data session); and adjusting the network based on the second network data set to satisfy the first service quality requirement (See paragraph [0044]).

b. 	As per claim 10, Shaw et al teaches an apparatus comprising: a memory configured to store a program code, and a processor coupled to the memory, wherein the program code causes the processor to be configured to obtain a first service experience data set of a service executed by a plurality of users (See paragraph [0043], determines the QoS level(s) based on user experience and/or expectation), wherein the first service experience data set comprises one or more pieces of first service experience data (See paragraph [0036 and 0043]), wherein each of the piece indicates a service quality of at least a portion of the users in a network, and wherein the service is configured to run in the network (See paragraph [0036])]); Obtain information about a first service quality requirement of the service; determine a second network data set of the network based on the first service experience data set, a first network data set of the network and the information (See paragraph [0030], an analysis of information stored within data store 304 and/or accessed from a network data store (not shown) can be utilized to determine QoS levels that are to be assigned to different parts/segments of a data session); and adjust the network based on the second network data set to satisfy the first service quality requirement (See paragraph [0044]).

b. 	As per claim 11 Shaw et al teaches a system for resource management comprising: a network data analytics device configured to send a first service experience data set of a service executed by a plurality of first users (See paragraph [0043], determines the QoS level(s) based on user experience and/or expectation), wherein the first service experience data set comprises one or more first pieces of first service experience data (See paragraph [0036 and 0043]), wherein each of the first piece indicates a service quality of at least a portion of the first users in a network and wherein the services is configured to run in the network (See paragraph [0043]); and a network management device coupled to the network data analytics device and configured to: obtain the first service experience data set from the network data analytics device (See paragraph 0030]); obtain first information about a first service quality requirement of the service (See paragraph [0030]); determine a second network data set of the network based on the first service experience data set, a first network data set of the network, and the first information and adjust the network based on the second network data set to satisfy the first service quality requirement (See paragraph [0044]).

c. 	As per claim 19, Shaw et al teaches a resource management method sending, by a network data analytics device, a first service experience data set of a service to a network management device, wherein the first service experience data set comprises one or more first pieces for first service experience data, wherein each of the first piece indicates a service quality of at least a portion of the first users in the network wherein the service is configured to run in the network (See paragraph [0036]); obtaining, by the network management device, the first service experience data set from the network data analytics device (See paragraph [0043]); obtaining, by the network management device, first information about a first service quality requirement of the service; determining, by the network management device, a second network data set of the network based on the first service experience data set, a first network data set of the network, and the first information (See paragraph [0030], an analysis of information stored within data store 304 and/or accessed from a network data store (not shown) can be utilized to determine QoS levels that are to be assigned to different parts/segments of a data session); and adjusting, by the network management device, the network based on the second network data set to satisfy the first service quality requirement (See paragraph [0044]). 

d. 	As per claims 2, 12 and 20, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein the network comprises a network slice, a network slice instance, or a network slice subnet instance (See paragraph [0044]).

e. 	As per claims 3 and 13, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein the network management device comprises an operation administration and maintenance (OAM) network element or a network slice management function (NSMF) network element.  

f. 	As per claim 4, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein obtaining the first service experience data set: comprise obtaining the first service experience data set from a network data analytics device (See paragraph [0027 and 0030]).  

g. 	As per claims 5 and 14, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein the first network data set comprises a device-level performance parameter, an interface-level performance parameter, and a network-level performance parameter, wherein the network-level performance parameter comprises an end-to-end performance parameter of the network (See paragraph [0034])  

h. 	AS per claims 6 and 15, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein the first information indicates a first requirement on the first service experience data or a second requirement on the service quality (See paragraph [0019]).  

i. 	As per claims 7 and 16, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein each of the first service piece comprises at least one of service identification information of the service, network identification information of the network, first time information, first location information, or proportion information of a quantity of second users, and wherein service experience of each of the second users satisfies a third requirement (See paragraph [0026 and 0027]).

j. 	As per claims 8 and 17, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein the second network data set comprises one or more second pieces of second network data, and wherein each of the second piece comprises at least one of network identification information of the network, second time information, second location information, network device information, network interface information, or end-to-end performance information of the network (See paragraph [0026 and 0027]).  

k.	AS per claims 9 and 18, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein the network device information comprises at least one of the following identification information of the network device; information about a quantity of registered subscribers; information about a quantity of online users; resource information; performance parameter measurement information;  key performance indicator information; or association identification information, of a single user that executes the service in the network device (See paragraph [0027]).   

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2021/0250251 to Fan et al teaches data analytics for network automation utilizing user QOE data.
U.S. Patent No. 10/516583 to Wakhare et al teaches systems and methods for managing quality of service.
U.S. Publication No. 2019/0357129 to Park et al teaches method for selecting network node in wireless communication system and device therefor.
U.S. Publication No. 2019/0075029 to Zavesky et al teaches content quality assessment and prediction via flows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444